Title: [Diary entry: 12 February 1788]
From: Washington, George
To: 

 Tuesday 12th. Thermometer at 40 in the Morning—54 at Noon and 53 at Night. Clear, pleasant & thawing. Wind at So. Wt. & pretty fresh; Ice breakg. for the 3d. time. Doctr. Stuart (alone) returned to Abingdon after Breakfast. I visited the Plantations of Muddy hole, French’s & the Ferry. The People at all of them, and in the Neck at the usual work. The Women from Dogue run had, on account of the wetness of the Swamp come to the New ground at the Mansn. House It appearing that the ground would be sufficiently thawed I ordered the whole of them to take their Tools home & try to put up their Fences, and do other work at their respective Plantations. Ordered the Plows also to be tryed to morrow.